PER CURIAM.
Appellant, Wanda L. Corbitt, challenges her convictions for trafficking in methamphetamine and possession of a listed chemical on several grounds. We agree that the trial court erred in denying the motion to suppress because the officers’ uninvited and warrantless entry into the side and backyard areas was unlawful. Waldo v. State, 975 So.2d 542, 543 (Fla. 1st DCA 2008). For this reason, Appellant’s convictions must be reversed. As a result, we need not address the other issues raised by Appellant.
REVERSED and REMANDED.
ALLEN, DAVIS, and HAWKES, JJ., concur.